DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

Response to Amendment
With respect to Applicant’s amendment of claims 1, 8 and 14 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golubev (US PGPUB 2021/0081308; hereinafter “Golubev”) in view of Kelly et al. (US PGPUB 2018/0210817; hereinafter “Kelly”), in view of Daei et al. (US PGPUB 2022/0035640; hereinafter “Daei”), in view of Darie et al. (US PGPUB 2017/0242713; hereinafter “Darie”) and in view of Li et al. (US PGPUB 2009/0019428; hereinafter “Li”).
Claim 1: (Currently Amended)
Golubev teaches a system for mobile log heatmap-based auto testcase generation, the system comprising:
a memory device with computer-readable program code stored thereon (Fig. 3: Storage Module 308. [0031] “The storage module 308 may include various facilities for storing data such as data store 124 as well as memory for storing the instructions for executing the one or more modules depicted in FIG. 3.”);
a communication device (Fig. 3: Communication Module 304. [0028] “The communication module 304 can manage communications between various components of the automated testing platform 300. The communication module 304 can also manage communications between a computing device on which the automated testing platform 300 (or a portion thereof) resides and another computing device.”); and
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (Fig. 3: Processor 302. [0027] “The processor(s) 302 can execute modules from instructions stored in the storage module(s) 308”):
continuously log user actions within an application within a production environment ([0012] “monitoring end user interaction with an application in a production environment to generate user interaction data.” [0037] “The user interaction recorder module 318 may monitor and record interaction by end users 140 with the target application 132.”);
based on the user actions, identify, using a machine learning mechanism, one or more navigation paths taken by one or more users within the application ([0038] “test generator module 310 may apply machine learning when generating a test scenario to apply to a target application 132 … the user interaction analyzer module 320 may apply machine learning to discover patterns in user interactions with the target application 132.” [0078] “the end user interaction analyzer 320 may apply machine learning techniques to process the user interaction data 720. For example, user interaction data may be input into a machine learning model configured to classify each recorded user session as belonging to one of one or more user interaction patterns… user interaction data may be input into a machine learning model configured to predict an intention of an end user associated with a given user session and thereby classify the type of user interaction based on the predicted intention.”);
generate a navigation network graph comprising the one or more navigation paths taken by the one or more users within the application ([0102] “As shown in screen 1410, various steps performed by a test executor are listed (e.g., click button, enter value, etc.). The various steps are arranged as tree diagram based on branching interaction paths. For example, in the scenario depicted in screen 1410, each interaction path starts at a home screen of the target website and proceeds along different branches from that home screen.”);
aggregate, within the production environment, testing data associated with the one or more navigation paths ([0063] “The end user interaction analyzer 320 may process user interaction data to, for example, group similar user interaction flows.” [0078] “user interaction data may be input into a machine learning model configured to classify each recorded user session as belonging to one of one or more user interaction patterns, for example, using a clustering algorithm.”),
wherein aggregating the testing data comprises:
generating one or more copies of a set of production data within the production environment ([0055] “The recorder service 504 is configured to receive user interaction data from the recorder library 502 and at operation 514 store the user interaction data in data store 124d where the user interaction data is accessible to other services such as test generator 310, test manager 312, test executor 316, user interaction analyzer 320, etc,” wherein the “user interaction data” is the “set of production data”.);
identifying the one or more navigation paths within the production data ([0036] “The test results generator 316 may process the received screen captures to, for example, organize the captures into logical flows that correspond with user interaction flows,” wherein the “user interaction flows” are the “navigation paths”. [0063] “The end user interaction analyzer 320 may process user interaction data to, for example, group similar user interaction flows, identify common or representative user interaction flows, identify statistically rare user interaction flows, identify other user interaction patterns, and/or extract any other useful information from the recorded user interaction data. An example process for analyzing user interaction data is described with respect to FIG. 7.”); and 
transforming the production data into the testing data based on the one or more navigation paths ([0033] “automated tests can be generated based on the recorded interaction with the target application 132 by end users 140.” [0065] “At operation 610, a test generator 310 may access user interaction data stored in data store 124, process the user interaction data, and generate one or more automated tests based on the processing.” [0066] “the test generator 310 may specify a testing scenario configured to test the functionality of a UI of target application 132 when performing a search for a flight. This testing scenario may define a sequence of steps (e.g., enter departure date, enter return date, press search button, wait for search result including listing of flights, press button to sort by price, etc.).”);
based on the one or more navigation paths and the testing data, generate one or more testcases associated with the application ([0032] “the test generator module 310 can generate one or more testing scenarios for testing an application. A testing scenario represents a plan to check the interactive functionality of the target application, for example, by filling forms, clicking buttons, viewing screen changes, and otherwise interacting with the various UI elements of an application.”),
wherein each test case is associated with a navigation path of the one or more navigation paths taken by the one or more users ([0111] “FIG. 15 shows a screen 1510 of an example developer GUI that includes a tree view summary of the various steps performed as part of an automated test… The various steps are arranged as tree diagram based on branching interaction paths.”); and
provision the one or more testcases and the testing data associated with the one or more testcases ([0034] “The test manager module 312 may manage various processes for performing an automated test. For example, the test manager may obtain a generated test scenario from storage module 308, identify tasks associated with the test scenario, assign the tasks to one or more test executors 314 to perform the automated test, and direct test results received from the test executors 314 … the test manager 312 may coordinate multiple test executors (in some cases operating in parallel) to perform the automated test.”).

With further regard to Claim 1, Golubev does not teach the following, however, Kelly teaches:
wherein the testing data represents data that is processed by the application within the production environment ([0037] “A copy of the production data that has been scrubbed of sensitive information is particularly suitable as testing data”), 
wherein the testing data comprises user names, account information, transaction information ([0034] “the production data may comprise data processed and manipulated by a number of business applications, such as client or partnership information…the client data may comprise … client names, addresses, social security numbers, contact information, account balances, and credit history,” wherein the “client names” and “account balances” are the “user names” and “account information” respectively. [0040] “the production data 160 may comprise confidential business records, which may include data received from upstream applications or information about financial transactions,” wherein the “information about financial transactions” is the “transaction information”.); and
wherein the one or more testcases and the testing data are provisioned to a lower level testing environment ([0032] “’Testing environment’ or ‘low level environment’ (LLE) as used herein refers a setting comprising one or more computer systems and applications used in software testing and development” [0058] “The data destination list 312 may be a dropdown menu comprising a list of servers within the low level environment to which the testing data is to be provided. Upon completion of the data sanitization and refresh process, the production application may write the testing data to the server or servers as selected by the user.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Golubev with the type of testing data and lower level testing environment as taught by Kelly since “it is desirable within the development context for the testing data to closely match the production data as much as possible” (Kelly [0035]) as well as in order “to test the functionality of new software using a representative sample of data to run the application in a simulated state, allowing developers to ensure that the applications function as intended and will continue to function when deployed in a live state with minimal incidences of misbehavior” (Kelly [0032]).

With further regard to Claim 1, Golubev in view of Kelly does not teach the following, however, Daei teaches:
determine, using the machine learning mechanism, an optimum navigation path from the one or more navigation paths, wherein the optimum navigation path comprises a shortest navigation path to a function within the application ([0016] “A trainable agent … receives a numeric vector identifying the observable state (e.g., the screen identifier, the menu identifier, the selected menu item identifier, or their various combinations) and produces a set of possible user interface actions and their respective scores, such that a score associated with a particular user interface action indicates the likelihood of that user interface action triggering a observable state transition that belongs to the shortest path from the current observable state to the desired observable state (i.e., the user interface action associated with the maximum score is the most likely action to activate the shortest path to the desired observable state). The neural network may be trained by a reinforcement learning procedure,” wherein the “trainable neural network” is the “machine learning mechanism”.); and
wherein the one or more testcases comprises the optimum navigation path ([0013] “Testing the application may be performed by automated software agents (such as Python scripts or scripts implemented in other scripting language) traversing various user interface paths of the application by issuing GUI control actions in order to perform various application-specific tasks.” [0017] “the trainable agents implemented in accordance with aspects of the present disclosure may be utilized for software testing (including, e.g. functional testing, load testing, etc.),” wherein the “testcases” as taught by Golubev in view of Kelly above are modified to included the “shortest path”, i.e. “optimum navigation path”, information as determined by the neural network in Daei,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Golubev in view of Kelly with the determination of an optimum path using machine learning as taught by Daei as this “allows dramatically decreasing the amount of human effort involved in developing and maintaining software testing pipelines” (Daei [0014]).

With further regard to Claim 1, Golubev in view of Kelly and Daei does not teach the following, however, Darie teaches:
wherein the testing data comprises user computing device information, wherein the user computing device information comprises platform information, operating system information, and system architecture information ([0048] “FIG. 8 shows the structure of the navigational map in a graph structure (800). The graph consists of the following data: … device information (830). Device information contains detailed information about device hardware and software such as device make, model, operating system version, software version and firmware version,” wherein the “make/model”, “operating system version” and “firmware version” is the “platform information”, “operating system information” and “system architecture information” respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Golubev in view of Kelly and Daei with the testing data comprising device information as taught by Darie in order “to use them in creating connected device simulators… [which] allows a user to verify the functionality of device operating systems and mobile applications across different mobile platforms… without actually having the connected devices in hand” (Darie [0007]).

With further regard to Claim 1, Golubev in view of Kelly, Daei and Darie does not teach the following, however, Li teaches:
wherein the one or more testcases comprises a most commonly traversed navigation path ([0016] “principles of the invention prioritize the testing to cover all the frequently used paths in a real production environment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Golubev in view of Kelly, Daei and Darie with the testcases comprising a most commonly traversed navigation path as taught by Li for purposes of “determining whether the correct test cases are being used… [since] complete test coverage may not be feasible, as the cost of such an exercise would be prohibitive.” (Li [0016]).

Claim 2:	
Golubev in view of Kelly, Daei, Darie and Li teaches the system of claim 1. Golubev in view of Daei, Darie and Li does not teach the following, however, Kelly teaches:
wherein provisioning the one or more testcases and the testing data associated with the one or more testcases comprises:
detecting sensitive information within the testing data associated with the one or more testcases ([0041] “Upon receiving a request for testing data, the production application 100 may read the table schema within the sanitization table 120 to determine which portions or fields of the production data 160 contain sensitive information.”); and 
replacing the sensitive information with synthetic data to generate sanitized testing data ([0041] “After determining which fields must be sanitized, the production application 100 may read the substitute data 170 within the sanitization table 120 and use the records within the substitute data 170 to replace the sensitive fields within the production data 160 before making it available as testing data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Golubev in view of Kelly, Daei, Darie and Li with the replacement of sensitive data as further taught by Kelly since “production data that has been scrubbed of sensitive information is particularly suitable as testing data, as it accurately represents the data as it would appear in real-world scenarios while complying with internal or government regulations regarding data security and privacy” (Kelly [0037]).

Claim 5:	
Golubev in view of Kelly, Daei, Darie and Li teaches the system of claim 1 and Golubev further teaches wherein each of the one or more navigation paths comprises one or more screens within the application and one or more path directions between the one or more screens within the application ([0102] “As shown in screen 1410, various steps performed by a test executor are listed (e.g., click button, enter value, etc.). The various steps are arranged as tree diagram based on branching interaction paths. For example, in the scenario depicted in screen 1410, each interaction path starts at a home screen of the target website and proceeds along different branches from that home screen. In some embodiments, the developer user can interact with the tree view summary to collapse and/or expand certain branches to facilitate navigation of the diagram,” see Fig. 14 showing the path branches, i.e. path directions.).

Claim 7:	
Golubev in view of Kelly, Daei, Darie and Li teaches the system of claim 1 and Golubev further teaches
wherein the testing data associated with the one or more navigation paths comprises user session information and system information ([0063] “an end user interaction analyzer 320 optionally accesses at least some of the user interaction data from data store 124d for further processing. The end user interaction analyzer 320 may process user interaction data to, for example, group similar user interaction flows, identify common or representative user interaction flows, identify statistically rare user interaction flows, identify other user interaction patterns, and/or extract any other useful information from the recorded user interaction data.” [0064] “The results of the processing by the end user interaction analyzer 320 can optionally be stored in data store 124d for access by other services such as a test generator 310.” [0065] “a test generator 310 may access user interaction data stored in data store 124, process the user interaction data, and generate one or more automated tests based on the processing. As previously mentioned, the user interaction data processed by the test generator 310 may include the user interaction data recorded by the user interaction recorder 318 and/or the results of processing such interaction data by an end user interaction analyzer 320,” wherein the “user interaction data” and “processed user interaction data” are the “user session information” and “system information” respectively.).

Claims 8-9 and 12:
With regard to Claims 8-9 and 12, these claims are equivalent in scope to Claims 1-2 and 5 rejected above, merely having a different independent claim type, and as such Claims 8-9 and 12 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-2 and 5.

Claims 14-15, 18 and 20:
With regard to Claims 14-15, 18 and 20, these claims are equivalent in scope to Claims 1-2, 5 and 7 rejected above, merely having a different independent claim type, and as such Claims 14-15, 18 and 20 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-2, 5 and 7.

	
Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Golubev in view of Kelly, Daei, Darie and Li as applied to Claims 1, 8 and 14 above, and further in view of Rajanna et al. (US PGPUB 2015/0143339; hereinafter “Rajanna”).
Claim 3:	
Golubev in view of Kelly, Daei, Darie and Li teaches all the limitations of claim 1 as described above. Golubev in view of Kelly, Daei, Darie and Li does not teach the following, however, Rajanna teaches wherein the computer-readable program code further causes the processing device to:
generate a list of the one or more navigation paths ordered by frequency ([0072] “a likelihood or probability of a particular function call path may be indicated by a ranking order of a particular call path in the call path list.” [0073] “re-ordering or re-ranking of function call paths in a path list to determine path probability 4040 may also include evaluating the function call paths against past run-time traces 4050. Such run-time traces may include historical function call data showing frequent and/or likely call paths based on historical application behavior. Once an absolute or relative call path probability is determined by, for example, ranking or ordering the call paths from most to least likely 4040, some amount of the most likely call paths (e.g. the top-ranked paths) may be returned or otherwise selected for presentation to a user of the path search tool or other information requesting entity (such as, for example, an application development or prototyping program or program suite).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Golubev in view of Kelly, Daei, Darie and Li with the frequency-ordered path list as taught by Rajanna, such that “certain testing scenarios can be prioritized based on monitored user interaction with the application to ensure that the most important and extensively utilized functionalities of the application are tested over other less important functionalities” (Golubev [0012]), wherein the frequency-ordered path list taught in Rajanna simplifies implementation of the prioritized testing scenarios in Golubev.

With further regard to Claim 3, Golubev further teaches wherein the computer-readable program code further causes the processing device to:
provision the list to the lower level testing environment ([0068] “In addition to configuring one or more testing scenarios based on the user interaction data, the test generator 320 may prioritize how certain testing scenarios are performed … Prioritizing a particular testing scenario in this context may include, for example, designating that the particular testing scenario be performed before other testing scenarios.” Further, [0096] “The up to 10 different test scenarios may correspond, for example, to the 10 most frequent user interaction patterns indicated in recorded user interaction data.”).

Claims 10 and 16:
With regard to Claims 10 and 16, these claims are equivalent in scope to Claim 3 rejected above, merely having a different independent claim type, and as such Claims 10 and 16 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 3.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Golubev in view of Kelly, Daei, Darie and Li as applied to Claims 1, 8 and 14 above, and further in view of Shenoy et al. (US Patent 5,168,563; hereinafter “Shenoy”).
Claim 4:	
Golubev in view of Kelly, Daei, Darie and Li teaches all the limitations of claim 1 as described above. Golubev in view of Kelly, Daei, Darie and Li does not teach the following, however, Shenoy teaches wherein the computer-readable program code further causes the processing device to:
generate a list of the one or more navigation paths ordered by path length (Col. 5 Ln. 35: “If desired, the paths can be listed in order of descending path length.” Col. 7 Ln. 59: “The first section of the report lists those paths which have the greatest lengths, in order of decreasing length, until the desired number of paths have been listed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Golubev in view of Kelly, Daei, Darie and Li with the length-ordered path list as taught by Shenoy “since long paths are often difficult to manually identify, particularly in large and complex programs” (Col. 2 Ln. 3).

With further regard to Claim 4, Golubev further teaches wherein the computer-readable program code further causes the processing device to:
provision the list to the lower level testing environment ([0068] “In addition to configuring one or more testing scenarios based on the user interaction data, the test generator 320 may prioritize how certain testing scenarios are performed … Prioritizing a particular testing scenario in this context may include, for example, designating that the particular testing scenario be performed before other testing scenarios.”).

Claims 11 and 17:
With regard to Claims 11 and 17, these claims are equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claims 11 and 17 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4.
	
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Golubev in view of Kelly, Daei, Darie and Li as applied to Claims 5, 12 and 18 above, and further in view of Singi et al. (US PGPUB 2018/0129594; hereinafter “Singi”).
Claim 6:	
Golubev in view of Kelly, Daei, Darie and Li teaches all the limitations of claim 5 as described above. Golubev in view of Kelly, Daei, Darie and Li does not teach the following, however, Singi teaches:
wherein the navigation network graph is stored in a graph database ([0042] “Parameters, databases, and other data structures may be separately stored and managed, may be incorporated into a single memory or database.”), 
wherein each of the one or more screens within the application are stored as a node within the graph database, wherein each of the one or more path directions are stored as an edge within the graph database ([0025] “The application screen navigation model 126 may represent the navigational flow between the various screens of the implemented application 120. In some implementations, the application screen navigation model 126 may be a graph model where each screen in the implemented application is represented as a node in the graph and the transition from one screen to another is represented as an edge.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Golubev in view of Kelly, Daei, Darie and Li with the navigation graph as taught by Singi in order “to ensure that each and every feature, behavior, and function of an application is thoroughly tested” (Singi [0016]).

Claims 13 and 19:
With regard to Claims 13 and 19, these claims are equivalent in scope to Claim 6 rejected above, merely having a different independent claim type, and as such Claims 13 and 19 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 6.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
With respect to the Applicant’s argument, Pages 9-11 of the Remarks, regarding amended independent Claims 1, 8 and 14, that none of the previously cited references, singularly or in combination, teach or suggest the amended limitations, the Office respectfully disagrees.
With respect to the amended limitations, exemplary Claim 1 recites, “wherein each test case is associated with a navigation path of the one or more navigation paths taken by the one or more users”, the Office contends that the previously cited Golubev reference teaches these newly amended limitations. The Office has modified the outstanding rejection with additional citations from the Golubev reference. As such the Office would like to direct the Applicant’s attention to the modified rejection of Claims 1, 8 and 14 above.
With respect to the remaining amended limitations, exemplary Claim 1 recites, “wherein the testing data represents data that is processed by the application within the production environment, wherein the testing data comprises user names, account information, transaction information and user computing device information, wherein the user computing device information comprises platform information, operating system information, and system architecture information” and “wherein the one or more testcases comprises… a most commonly traversed navigation path”, the arguments regarding these limitations have been fully considered but are moot in view of the new grounds of rejection, particularly the Darie and Li references. 
Therefore, for the reasons discussed above, the Office contends that newly amended Claims 1, 8 and 14 are taught by combined teaching of Golubev in view of Kelly, Daei, Darie and Li.

With respect to the Applicant’s arguments, Page 11 Paragraph 4 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claims 1, 8 and 14 discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194